DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
The amendment filed on 10/28/2020 has been entered:
Claim 1 – 17 remain pending in the application;
Claim 11 – 14 are withdrawn from consideration;
Claim 1 – 9 are amended;
Claim 15 – 17 are added as new.

Applicant’s amendments to claim overcome each and every 112(b) and 101 claim rejections as set forth in the Non-Final Office Action mailed on 07/28/2020. The corresponding 112 and 101 claim rejections are withdrawn.


Response to Arguments
Applicant’s arguments with respect to the rejections of claims under 35 U.S.C. 102 and 35 U.S.C. 103 have been fully considered but they are moot in view of new grounds of rejection.

Regarding the rejection of independent claim 1, applicant amended the claim to include limitation “determining a state of progress of the procedure of fracture treatment; and providing information regarding steps to be performed next in the procedure of fracture treatment”, and submitted on p.7 that “Blau merely presents the position of a fractured part of a bone relative to another part of the same bone, without any indication that the system of Blau is cognizant of the procedure being performed.” Applicant’s arguments have been fully considered but they are moot in view of new grounds of rejection for the following reasons.
First of all, Blau does teach the method is implemented in the fracture treatment procedure. On Page 8, Blau explicitly teach the method “may secondly be performed on the fractured bone to support the attempt to correctly arrange parts of the fractured bone.” Fractured bone arrangement is a critical and unavoidable step in the fracture treatment.
Second, since the amendment changed the scope of the claim, reference Clemens, which is previously cited in the rejection to claim 4, is now introduced in the new grounds of rejection to teach the limitations in combination with the teaching of Blau. See detail in later 103 rejection.
Thus, applicant’s arguments are moot in view of new grounds of rejection.

Regarding the rejection of claim 2, applicant submitted on p.7 – 8 that “Blau does not teach "determining a deviation of the current state of the physical element from a target state of the element in which the element should be in the determined state of 
First, the specification of present application explicitly recites “Here, “current state” means first of all a position and orientation of the detected element” in [0014]; and claim 1 also explicitly recites “at least one physical element out of a group consisting of an instrument, an implant and an anatomical structure”. Based on the above disclosure, the limitation recited in claim 2 is interpreted as the “current state” regarding the position and orientation of instrument, implant or fractured bone parts.
Second, as recited in the rejection to claim 2, Blau does explicitly teach the determining of a deviation between a correct vector and a current vector (see Blau; Page 11), and the vectors represent the position and orientation (by vector definition) of instruments, implant or fractured bone parts (see Blau; Page 11 – 13). The interpretation of the teaching of Blau is consistent with the disclosure in the specification of present application.
Thus, applicant’s arguments regarding the rejection to claim 2 are not persuasive.   

Regarding the rejection of all other dependent claims, applicant’s remarks submitted on p.8 rely exclusively on supposed deficiencies with the rejection of corresponding parent claims. These remarks are moot in view of new grounds of rejection for the same reasons detailed above.
THIS ACTION IS MADE FINAL.


Claim Objections
Claim 2 is objected to because of the following informalities: 
Claim 2 line 3, limitation “from a target state of the element in which the element” should read “from a target state of the physical element in which the physical element”, to avoid potential 112(b) antecedence issue.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 – 6, 8 – 10 and 15 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over Blau et al. (WO 2014/048447 A1; published on 04/03/2014) (hereinafter "Blau") in view of Clemens et al. (DE 102009049819 A1; published on 05/12/2011) (hereinafter "Clemens").

Regarding claim 1, Blau teaches a non-transitory computer readable medium configured to store sets of instructions (“Further, the invention relates to a computer-readable medium such as a CD-ROM at which the computer program may be stored.” Page 6) which, when executed by one or more computing devices, implement operations ("The method may be implemented as a computer program executable on a processing unit of the device." Page.1; “A corresponding computer program is 
receiving image data including a 2D projection image (“In step S21, an image of the bone is received.” Page 7; “… each of the images received in steps S11, S21 or S31, may be any image suitable to identify a longitudinal axis of the bone, or a feature of the bone, i.e. a 3D image or a 2D image of at least the respective section of the bone” Page 8) generated during a procedure of fracture treatment of a bone ("... may also be performed to check whether an angle between features at opposed ends of one fractured bone are anatomically correctly arranged relative to each other." Page.8);
detecting a reference body in the 2D projection image ("… the processing unit of the device is further adapted for identifying a reference body in a projection image …  based on a 2D projection image." Page.5; "… or a 2D image of at least the respective section of the bone, wherein the 2D image should additionally show a reference body." Page.8) by executing an automatic image processing procedure upon the image data (“the processing unit of the device is further adapted for identifying a reference body in a projection image” Page 5; “a projection of the elements onto an imaging plane will lead to a unique 2D distribution so that an actual 3D orientation of the reference body can be determined based on the projected 2D distribution.” Page 12);
 detecting at least one physical element out of a group consisting of an instrument, an implant ("Each of these elements 64 is a small radiopaque sphere so that each element is shown as a point in an X-ray image." Page.12; see Fig.6, elements 64 represent the position of instrument and implant) and an anatomical structure in the 2D projection image ("… a device for determining a rotational position of a first feature of a 
determining a state of progress of the procedure of fracture treatment ("… the method may firstly be performed on a healthy counterpart of a fractured bone to determine an anatomically correct angle related to one patient, and may secondly be performed on the fractured bone to support the attempt to correctly arrange parts of the fractured bone." Page.8, here the arrangement of fractured bone is the state of progress, whether it is at the correct angle will affect the next step); and
providing information regarding steps to be performed next ("Further visualized in figure 4 is the aspect that the second section 14 of the femur may be rotated relative to the first section 12 of the femur, about the longitudinal axis of the bone nail. Such a rotation is indicated by arrow R, causing for example a change of the orientation of the second vector V2p to an orientation of a vector V2'p." Page.11).
Although Blau implicitly teaches the method providing information in the procedure of treatment (“… may secondly be performed on the fractured bone to support the attempt to correctly arrange parts of the fractured bone.” Page 8), Blau fails to explicitly teach the step of providing information regarding steps to be performed next in the procedure of fracture treatment.

It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the imaging guided procedure as taught by Blau with the imaging guided procedure as taught by Clemens. Doing so would make it possible that "it is ensured that the further work steps, which depend on a previous work step, are always adapted to the actual circumstances" (see Clemens; [0039]).

Regarding claim 2, Blau in view of Clemens teaches all claim limitations, as applied in claim 1, and Blau further teaches wherein the operations further include determining a deviation of the current state of the physical element from a target state of the element in which the element should be in the determined state of progress ("Assuming that the orientation of the second vector V2p represents an anatomically correct position of the condyles, and that vector V2'p is an orientation as currently determined, it would be possible to determine the angle of rotation about which the second section 14 of the femur has to be rotated to achieve an anatomically correct arrangement." Page.11; the angle of rotation between two vectors is the deviation) within the procedure of fracture treatment (“Alternatively, the medical staff may also 

Regarding claim 3, Blau in view of Clemens teaches all claim limitations, as applied in claim 2, and Blau further teaches wherein the operations further include translating the determined deviation into an adjustment movement ("… an angle A is drawn in, between the first vector V1p and the second vector V2p. By means of the method such an angle A can be determined, indicating a rotational relation of a first feature at a first section and a second feature at a second section of a bone." Page.11 - 12; see Fig.5) of an extracorporeal handling device ("... an aiming device 60 which is fixedly connected to the bone nail ..." Page.11; see Fig.4 and 6, since aiming device 60 is fixed to bone, the vector V1p also represents the position of aiming device 60).

Regarding claim 4, Blau in view of Clemens teaches all claim limitations, as applied in claim 2, and Clemens further teaches wherein the provided information includes a suggestion to undo a step ("During the execution of the work step 12a and the change of the planning data 14b due to this change also the planning data 14 in the on the work step 12a following work step 12b changed, leaving a modified step 12d with new planning data adapted to the current situation 14 arises in 1 indicated by dashed lines." [0039]; step 12b is canceled during procedure), when the determined deviation 
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the imaging guided procedure as taught by Blau with the imaging guided procedure as taught by Clemens. Doing so would make it possible that "it is ensured that the further work steps, which depend on a previous work step, are always adapted to the actual circumstances" (see Clemens; [0039]).

Regarding claim 5, Blau in view of Clemens teaches all claim limitations, as applied in claim 1, and Blau further teaches wherein the operations further include:
determining a 3D orientation of the reference body relative to a projection plane of the 2D projection image ("… so that an actual 3D orientation of the reference body can be determined based on the projected 2D distribution." Page.12);
determining a space ("Based on the projection image as shown in figure 3, the longitudinal axis X and thus the plane P as well as the first vector VI may be determined ..." Page.10), wherein the space has a pre-determined spatial position and orientation relative to the reference body ("... wherein the known relation between for example the aiming device 60, when fixedly connected to the bone nail, and the axis of the through bore in the bone nail through which the locking screw has been inserted, may be taken into account to determine the 3D orientation of the first vector VI." Page.10; "Further shown in figure 6 is a plurality of elements 64 forming an example of a reference body." Page.12) and is adapted to accommodate a not yet implanted implant ("For example, a 
providing a visualization of the space ("Based on the projection image as shown in figure 3 ..." Page.10; "Indicated by dotted arrows, the method step of projecting at least two points of the first and second vectors onto plane P is visualized in figure 3." Page.11), wherein the pre-determined spatial position and orientation of the space is projected into the projection plane of the 2D projection image ("It is noted that a "projected vector" may also be achieved by a projection of only two points, for example end points, of a vector having any 3D orientation onto a plane, with the projected points defining the projected vector in the plane." Page.3; "In step SI 4, at least two points of the first vector determined in step S23 and at least two points of the second vector determined in step S33 are projected onto the plane determined in step SI 3, thus defining a first projected vector and a second projected vector." Page.8).

Regarding claim 6, Blau in view of Clemens teaches all claim limitations, as applied in claim 5, and Blau further teaches wherein the operations further include:
receiving information related to an optimal spatial position and orientation of the space relative to the anatomical structure ("Assuming that the orientation of the second vector V2p represents an anatomically correct position of the condyles …" Page.11);
determining a deviation of the pre-determined spatial position and orientation of the space from the optimal spatial position and orientation of the space ("… and that vector V2'p is an orientation as currently determined, it would be possible to determine 
providing information indicative for the deviation ("… it would be possible to determine the angle of rotation …" Page.11).

Regarding claim 8, Blau in view of Clemens teaches all claim limitations, as applied in claim 1, and Blau further teaches a device for assisting a physician in performing the fracture treatment procedure ("… to provide a method and a device for assisting a determination of an anatomical orientation of a first feature of a first bone section relative to a second feature of a second bone section." Page.2; “… may secondly be performed on the fractured bone to support the attempt to correctly arrange parts of the fractured bone.” Page 8), the device comprising:
the reference body ("Further shown in figure 6 is a plurality of elements 64 forming an example of a reference body." Page.12) having a structure ("Each of these elements 64 is a small radiopaque sphere so that each element is shown as a point in an X-ray image." Page.12) allowing a determination of a 3D orientation of the reference body based on the 2D projection image ("Due to a specific 3D distribution of the elements 64 at or within the adjusting device 62, a projection of the elements onto an imaging plane will lead to a unique 2D distribution so that an actual 3D orientation of the reference body can be determined based on the projected 2D distribution." Page.12);
a receiving unit for receiving the 2D projection image of the anatomical structure ("… the device further comprises an imaging unit for providing 2D projection image data of at least a section of the bone." Page.5) from a C-arm based imaging device ("An 
a processing unit ("… a processing unit 100 …" Page.9; Fig.2); and
the medium of claim 1 (see the rejection of claim 1), wherein the instructions are adapted to be executed by the processing unit ("... a computer software is provided including sets of instructions which when executed on an appropriate device, causes the device to perform the steps of the method as described above." Page.6; "A computer software which when executed on the processing unit of the device of claim 11, causes the device to perform the steps of the method of claim 1." Claim 15).

Regarding claim 9, Blau in view of Clemens teaches all claim limitations, as applied in claim 8, and Blau further teaches an input unit for interactive control of the medium ("… the system in figure 2 includes an input device 300, by means of which for example a manual determination of a bone feature may be performed." Page.9).

Regarding claim 10, Blau in view of Clemens teaches all claim limitations, as applied in claim 8, and Blau further teaches a monitor for visualizing information ("… and a further processor for controlling a monitor for visualizing the result." Page.5; "… together with a monitor 400 is part of the device." Page.9).

Regarding claim 15, Blau in view of Clemens teaches all claim limitations, as applied in claim 1, and Clemens further teaches wherein the steps to be performed next in the procedure of fracture treatment are among a sequence of steps necessary to the 
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the imaging guided procedure as taught by Blau with the imaging guided procedure as taught by Clemens. Doing so would make it possible that "it is ensured that the further work steps, which depend on a previous work step, are always adapted to the actual circumstances" (see Clemens; [0039]).

Regarding claim 16, Blau in view of Clemens teaches all claim limitations, as applied in claim 1, and Clemens further teaches wherein the information regarding steps to be performed next is a list of steps within the procedure of fracture treatment (“Alternatively, the medical staff may also have several alternative suggestions 28a -C for a better implant position or for a adapted along the actual situation supply with a changed implant geometry are submitted.” [0040]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the imaging guided procedure as taught by Blau with the imaging guided procedure as taught by Clemens. Doing so would make it possible that "it is ensured that the further work steps, which depend on a previous work step, are always adapted to the actual circumstances" (see Clemens; [0039]).

Regarding claim 17, Blau in view of Clemens teaches all claim limitations, as applied in claim 1, and Clemens further teaches wherein determining the state of progress of the procedure of fracture treatment includes determining a state of progress within a series of discrete steps within the procedure of fracture treatment (During the execution of the work step 12a and the change of the planning data 14b due to this change also the planning data 14 in the on the work step 12a following work step 12b changed, leaving a modified step 12d with new planning data adapted to the current situation 14 arises in 1 indicated by dashed lines.” [0039]; see Fig. 2).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the imaging guided procedure as taught by Blau with the imaging guided procedure as taught by Clemens. Doing so would make it possible that "it is ensured that the further work steps, which depend on a previous work step, are always adapted to the actual circumstances" (see Clemens; [0039]).


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Blau in view of Clemens, as applied in claim 1, and further in view of Leow et al. (US 2007/0274584 A1; published on 11/29/2007) (hereinafter "Leow").

Regarding claim 7, Blau in view of Clemens teaches all claim limitations, as applied in claim 1, and Blau further implies sets of instructions for detecting and 
In addition, Leow explicitly teaches sets of instructions for detecting and identifying a bone fracture in the 2D projection image ("The method of detecting fractures in the example embodiment can be divided into 3 stages: {1} extraction of approximate contour of the bone of interest in the x-ray image, {2} extraction of features from the x-ray image, and {3} classification of the bone based on the extracted features." [0064]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the x-ray image based bone fracture procedure as taught by Blau with the fracture detection method as taught by Leow. Doing so would make it possible that "both fracture detection rate and classification accuracy can be improved significantly" (see Leow; [0159]).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAO SHENG whose telephone number is (571)272-8059.  The examiner can normally be reached on Monday to Friday, 8:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey G. Hoekstra can be reached on (571) 272-7232.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CHAO SHENG/           Examiner, Art Unit 3793                                                                                                                                                                                             	
/ROCHELLE D TURCHEN/           Primary Examiner, Art Unit 3793